Citation Nr: 1206822	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atypical chest pain on a direct basis and as due to an undiagnosed illness. 

2.  Entitlement to service connection for arthralgia of the joints on the left on a direct basis and as due to an undiagnosed illness. 

3.  Entitlement to service connection for chronic fatigue syndrome on a direct basis and as due to an undiagnosed illness. 

4.  Entitlement to service connection for rash of the wrists, forearms, and chest on a direct basis and as due to an undiagnosed illness. 

5.  Entitlement to service connection for headaches on a direct basis and as due to an undiagnosed illness. 

6.  Entitlement to a 10 percent evaluation based upon multiple noncompensable evaluations.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1992.  He was awarded a Southwest Asia Service Medal.  He served in Southwest Asia from December 1990 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the VA RO in Waco, Texas.

These issues were remanded by the Board in February 2007 and September 2009 for further development.


FINDINGS OF FACT

1.  Myocarditis was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show atypical chest pain to be etiologically related to a disease, injury, or event in service.

2.  Arthritis of the joints on the left was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show arthralgia of the joints on the left to be etiologically related to a disease, injury, or event in service.
3.  The most probative medical evidence of record does not show chronic fatigue syndrome to be etiologically related to a disease, injury, or event in service.

4.  The most probative medical evidence of record does not show a rash of the wrists, forearms, and chest to be etiologically related to a disease, injury, or event in service.

5.  The most probative medical evidence of record does not show headaches to be etiologically related to a disease, injury, or event in service.

6.  The Veteran's service-connected disabilities have not been shown to result in interference with normal employability.


CONCLUSIONS OF LAW

1.  Atypical chest pain was not incurred in or aggravated by active service, may not be presumed to have been incurred in active service, and may not be presumed to be related to his service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).

2.  Arthralgia of the joints on the left was not incurred in or aggravated by active service, may not be presumed to have been incurred in active service, and may not be presumed to be related to his service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).

3.  Chronic fatigue syndrome was not incurred in or aggravated by active service, and may not be presumed to be related to service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

4.  Rash of the wrists, forearms, and chest was not incurred in or aggravated by active service, and may not be presumed to be related to service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

5.  Headaches were not incurred in or aggravated by active service, and may not be presumed to be related to service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

6.  The criteria for a compensable disability evaluation for multiple noncompensable service-connected disabilities have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.324 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2003, December 2004, March 2007, and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the March 2007 and April 2009 letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided VA examinations for his atypical chest pain; arthralgia of the joints; chronic fatigue syndrome; rash of the wrists, forearms, and chest; and headaches claims in October 2009.  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  In April 2011, addendum medical opinions were provided with respect to these claims.  The Board finds these examination reports and accompanying opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claim for entitlement to a 10 percent evaluation based upon multiple noncompensable evaluations, the RO provided the Veteran with pertinent VA examinations in December 2003 and February 2005.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected tinea pedis of the left foot and hemorrhoids since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner examined the Veteran and considered his assertions.  Moreover, the claims file contains more recent medical records documenting the state of the Veteran's health.  Thus, the Board concludes that the examinations in this case are adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include arthritis or myocarditis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the present case, the Veteran has contended that he suffers from certain disabilities that are a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf region during the Persian Gulf War.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he/she last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from December 2001 to December 2006.  This interim rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service- connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or other dermatological signs or symptoms" and "(3) Headache."  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period was extended to December 31, 2011.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

Effective December 29, 2011, VA amended 38 C.F.R. § 3.317.  Specifically, VA revised § 3.317(a)(1)(i) to extend the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2016.  76 Fed. Reg. 81834 (Dec. 29, 2011).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2011).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2011); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.


1.  Entitlement to service connection for atypical chest pain on a direct basis and as due to an undiagnosed illness. 

The Veteran is seeking entitlement to service connection for chest pain as a result of his active duty service, to include as due to an undiagnosed illness from his service in the Persian Gulf region. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of chest pain. 

In September 2003, the Veteran underwent a VA Persian Gulf examination.  The Veteran reported chest pain since 1993.  Upon examination, the Veteran was noted as having chronic recurrent chest pain. 

In December 2003, the Veteran underwent a VA examination.  The Veteran reported that he has had chest pain since 1990.  Upon examination, the Veteran's diagnoses were noted to include chest pain, which is atypical chest pain, consider somatoform disorder; and no undiagnosed illness. 

The Veteran also underwent a separate VA heart examination in December 2003, at which he was diagnosed with atypical chest pain. 

The Veteran underwent a VA examination in April 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported chest discomfort but mentioned that this is not pain.  He feels the discomfort in the sternal area without radiation, diaphoresis, or syncopal episodes.  Upon examination, the Veteran was diagnosed with gastroesophageal reflux disease without evidence of cardiac illness at this time.  There is no objective medical indication that he has chest pain. 

The Veteran underwent another VA examination in October 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported that chest pain began right after he left the military.  He was having constant mild chest discomfort, not dysfunctional.  Occasionally, about once or twice per month, he had sharp chest pain not related to activity or meals or stress (usually at rest, watching television).  There are no radiations or other associated symptoms or features.  He has been admitted twice for those sharp chest pains.  The examiner noted that the cause for the chest pain has never been found, and a good cardiac work up was included.  Upon examination, the Veteran was diagnosed with atypical chest pain and no heart condition was found.  The physician noted that the Veteran appears dysthymic and anhedonic, and he is hypothyroid with underlying sleep apnea.  The Veteran's atypical chest pain are more likely psychosomatic with no undiagnosed illness. 

In April 2011, a VA medical opinion was provided upon review of the claims file by the same examiner who conducted the October 2009 VA examination.  This opinion noted that the Veteran appears dysthymic and anhedonic.  He has a diagnosis of depression.  He is hypothyroid, with underlying severe obstructive sleep apnea causing interrupted sleep causing tiredness and anxiety.  The Veteran's atypical chest pain is more likely psychosomatic.  There is no undiagnosed illness.  Examination was normal.  The physician noted that this is not related to service. 

In an August 2001 private medical record from Killeen Clinic, the Veteran was noted as having chest wall pain, noncardiac in origin.  In a March 2004 private medical record from Metroplex Hospital, the Veteran was noted as having unstable angina.  In a June 2007 VA radiographic report, the primary diagnostic code was noted as being minor abnormality.  However, the impression was no radiographic findings suggesting acute cardiopulmonary pathology.

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated myocarditis to a compensable degree within one year of discharge from active duty.  As such, service connection for myocarditis cannot be granted on a presumptive basis under 38 C.F.R. § 3.307.

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the October 2009 and April 2011 VA medical opinions found that the Veteran's atypical chest pain is more likely psychosomatic, and not related to service.  As noted, service connection under these provisions for a chronic qualifying disability is presumed unless there is affirmative evidence that the disability was not incurred in or aggravated by service.  Here, the VA medical opinions constitute such affirmative evidence, and there is no medical evidence to the contrary.  As such, the Board concludes that service connection for atypical chest pain cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no medical evidence of record indicating that the Veteran suffered chest pain during active duty service or that he has current chest pain that was caused or aggravated by his active duty service.  Moreover, the most recent medical opinion of record on the matter specifically reflects that the Veteran's atypical chest pain is more likely psychosomatic and is not related to service.  The claims file contains no medical opinions to the contrary.  Therefore, as there is no medical evidence linking a current diagnosis of a chest pain disability to service, this claim must be denied on a direct basis.

The Board acknowledges the Veteran's contention that he experiences chest pain as a result of his active duty service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Here, the Veteran has provided inconsistent statements as to the onset of his symptoms, initially reporting in 2003 that they began during the year after separation, and then reporting shortly thereafter that they began several years earlier while still on active duty.  Given the inconsistencies in his statements, the Board finds the Veteran's own report as to the date of onset of his symptoms to be lacking in credibility.  Therefore, as to the etiology of his current complaints, the Board ultimately places more probative weight on the October 2009 and April 2011 opinions of the VA medical professional, who reviewed the claims file, examined the Veteran, and considered his assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for atypical chest pain, and the benefit-of-the-doubt rule is not for application.  

2.  Entitlement to service connection for arthralgia of the joints on the left on a direct basis and as due to an undiagnosed illness. 

The Veteran is seeking entitlement to service connection for arthralgia of the joints on the left side as a result of his active duty service, to include as due to an undiagnosed illness from his service in the Persian Gulf region. 

A review of the Veteran's service treatment records reveals no diagnoses of arthralgias of the joints on the left.  However, the Veteran did complain of left knee pain in an April 1980 Report of Medical History.  The Veteran complained of back pain in January 1982 and October 1985 service treatment records.  In a March 1985 service treatment record, the Veteran complained of left knee pain.  He was noted as having possible tendonitis.  In a February 1987 service treatment record, the Veteran complained of back pain with shooting pain down his legs.  In an April 1987 service treatment record, the Veteran complained of painful joints. 

In September 2003, the Veteran underwent a VA Persian Gulf examination.  The Veteran reported arthralgias since 1993.  Upon examination, the Veteran was noted as having arthralgias. 

In December 2003, the Veteran underwent a VA examination.  The Veteran reported that he has had joints pains only on the left side of the body, that is the left wrist, elbow, shoulder, knee, and ankle, which began about 5 to 6 years ago.  Upon examination, the Veteran's diagnoses were noted to include arthralgia of the left-sided joints, no disease found, consider somatoform disorder; and no undiagnosed illness. 

The Veteran underwent another VA examination in April 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported joint pains relating to his bilateral knees, bilateral elbows, and bilateral wrists which began during service.  Upon examination, the Veteran was diagnosed with bilateral wrist strain; patellofemoral pain syndrome of the bilateral knees; and tendonitis of the bilateral elbows.  There is mild indication that he is having arthralgias not chronic fatigue syndrome. 

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported that all of his joints ache, while touching his wrists, elbows, and knees.  The Veteran further reported that it began with an ache of his left elbow and left knee when he was doing physical training during his last year in the military.  The rest of the joint pain began 6 months ago, first on his right wrist, then his right elbow and knee.  It is a constant pain and is the same, whether at rest or upon using the joints.  The examiner noted no other joint complaints, swelling, tenderness, locking, giving way, or lack of endurance for usual daily activities.  Some discomfort was noted upon repeated lifting and carrying the mail cart.  Upon examination, the Veteran was diagnosed with arthralgia, subjective, normal examination.  The examiner concluded that the Veteran's arthralgia is most likely related to the aging process, underlying dysthymia.  No undiagnosed illness was found. 

In April 2011, a VA medical opinion was provided upon review of the claims file by the same examiner who conducted the October 2009 VA examination.  This opinion determined that the Veteran's arthralgia was most likely related to the aging process, underlying uncontrolled hypothyroidism, severe obstructive sleep apnea, dysmetabolic syndrome, and depression (known to lower the pain threshold level).  The physician further noted that there was no undiagnosed illness and it is not related to service.  

In an October 2003 VA treatment record, the Veteran was noted as having arthralgias without arthritis.  In a September 2004 VA treatment record, the Veteran was noted as having left upper extremity and shoulder pain, and numbness in the left hand.  In a September 2005 VA treatment record, the Veteran was noted as having arthritis.  

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the joints of the left to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the joints of the left cannot be granted on a presumptive basis under 38 C.F.R. § 3.307.

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the October 2009 and April 2011 VA medical opinions found that the Veteran's arthralgia was most likely related to the aging process, underlying uncontrolled hypothyroidism, severe obstructive sleep apnea, dysmetabolic syndrome, and depression (known to lower the pain threshold level).  As already noted, service connection under these provisions for a chronic qualifying disability is presumed unless there is affirmative evidence that the disability was not incurred in or aggravated by service.  Here, the record contains affirmative evidence in the form of VA medical opinions that his complaints are attributable to specific underlying disabilities, and were not incurred in service.  The claims file contains no medical evidence to the contrary.  As such, service connection for arthralgia of joints on the left cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

With regard to granting service connection on a direct basis, there is no medical evidence of record indicating that the Veteran has current arthralgia of the joints on the left that was caused or aggravated by his active duty service.  Moreover, the most recent medical opinion of record on the matter specifically reflects that the Veteran's arthralgia was most likely related to the aging process, underlying uncontrolled hypothyroidism, severe obstructive sleep apnea, dysmetabolic syndrome, and depression (known to lower the pain threshold level).  The physician further noted that there was no undiagnosed illness and it is not related to service.  The claims file contains no medical opinions to the contrary.  Therefore, as there is no medical evidence linking a current diagnosis of arthralgia of the joints on the left to service, this claim must be denied on a direct basis.

The Board acknowledges the Veteran's contention that he has arthralgia of the joints on the left as a result of his active duty service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Again, however, the Veteran has been inconsistent as to the date of onset of his symptoms, first reporting in 2003 that they began during the year following his discharge, but later reporting in 2003 that they began only five or six years before.  Given his inconsistencies, the Board finds his reports lacking in credibility and of little probative value.  Therefore, the Board again places more probative weight on the October 2009 and April 2011 opinions of the VA medical professional, who reviewed the claims file, examined the Veteran, and considered his assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for arthralgia of the joints of the left, and the benefit-of-the-doubt rule is not for application.  

3.  Entitlement to service connection for chronic fatigue syndrome on a direct basis and as due to an undiagnosed illness. 

The Veteran is seeking entitlement to service connection for chronic fatigue syndrome as a result of his active duty service, to include as due to an undiagnosed illness from his service in the Persian Gulf region. 
A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of fatigue.  

In September 2003, the Veteran underwent a VA Persian Gulf examination.  The Veteran reported fatigue since 1993.  Upon examination, the Veteran was noted as having fatigue. 

In December 2003, the Veteran underwent a VA examination.  The Veteran reported fatigue that began about 5 years ago.  It was noted that the Veteran has never had a diagnosis of chronic fatigue syndrome and he does not meet the requirements outlined in the examination report.  He reported that his tiredness does not affect his usual occupational or daily activity, but he just does not do it because he is not really interested in those anymore.  Upon examination, the Veteran's diagnoses were noted to include no chronic fatigue syndrome found, this seems to be mainly anhedonia, hypothyroidism, family, social stresses; and no undiagnosed illness. 

The Veteran underwent a VA examination in April 2009.  The examiner reviewed the claims file.  At this examination, the Veteran related fatigue beginning during the service time, which is from 1980 to 1992.  However, since the fatigue is not debilitating, as he has been working since discharge time until present in the sheriff's office.  The examiner noted that fatigue had an onset in service.  Upon examination, it was specifically noted that chronic fatigue syndrome was not found.  The examiner noted that it is less likely than not that he has chronic fatigue syndrome from conclusion from the above-documented worksheet.  

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported that it sometimes feel like his soul is leaving his body.  Most of the time, he feels like he wants to do nothing.  He does not enjoy some tasks like mowing but he has to do them.  He does not have a choice.  He does not feel more tired after mowing, but he just does not feel like doing things.  The Veteran reported that after his physical training test in the last year of military service, then the tiredness went away for awhile.  It came back gradually months later.  His fiancé stated that he has periods of apnea during his sleep which wakes him up partially.  He reported having had sleep disturbances like that since as long as he can remember.  Upon interview of examination of the Veteran, the examiner noted that no chronic fatigue syndrome was found.  The Veteran has risk factors that influence the way he feels, such as uncontrolled hypothyroidism, sleep apnea clinically, dysmetabolism with prediabetes and fatty liver (known to advance to liver cirrhosis if severe).  The examiner noted that no undiagnosed illness was found. 

In April 2011, a VA medical opinion was provided upon review of the claims file by the same examiner who conducted the October 2009 VA examination.  This opinion determined that the Veteran's off and on fatigue, not chronic fatigue syndrome, is not related to service.  It is related to severe obstructive sleep apnea, uncontrolled hypothyroidism, and depression.  The physician further noted that the Veteran has risk factors that influence the way he feels, such as depression, uncontrolled hypothyroidism, severe obstructive sleep apnea, clinically now confirmed by polysomnography with AHI of 34 hours, dysmetabolism with prediabetes and fatty liver (known to advance to liver cirrhosis if severe).  The physician noted that no undiagnosed illness was found.

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the April 2011 VA medical opinion found that the Veteran's off and on fatigue, not chronic fatigue syndrome, is not related to service but is related to severe obstructive sleep apnea, uncontrolled hypothyroidism, and depression.  The physician further noted that the Veteran has risk factors that influence the way he feels, such as depression, uncontrolled hypothyroidism, severe obstructive sleep apnea, clinically now confirmed by polysomnography with AHI of 34 hours, dysmetabolism with prediabetes and fatty liver (known to advance to liver cirrhosis if severe).  As discussed, service connection under these provisions for a chronic qualifying disability is presumed unless there is affirmative evidence that the disability was not incurred in or aggravated by service.  Here, the VA medical opinion provides affirmative evidence that the Veteran's complaints are attributable to a specific underlying disabilities and are unrelated to service.  As such, service connection for chronic fatigue syndrome cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

With regard to granting service connection on a direct basis, there is no medical evidence of record indicating that the Veteran has chronic fatigue syndrome that was caused or aggravated by his active duty service.  Moreover, the most recent medical opinion of record on the matter specifically reflects the Veteran's off and on fatigue, not chronic fatigue syndrome, is not related to service but is related to severe obstructive sleep apnea, uncontrolled hypothyroidism, and depression.  The claims file contains no medical opinions to the contrary.  Therefore, as there is no medical evidence linking a current diagnosis of chronic fatigue syndrome to service, this claim must be denied on a direct basis.

As to the Veteran's own contentions, the Board notes that he has again been inconsistent as to the date of onset of his symptoms, having first reported in 2003 that his fatigue began during the year following discharge, but shortly thereafter having reported that his symptoms had their onset only five or six years before.  Given these inconsistencies, the Board finds the Veteran's own assertions lacking credibility and of little probative value.  Consequently, in determining the etiology of his complaints, the Board ultimately places more probative weight on the October 2009 and April 2011 opinions of the VA medical professional, who reviewed the claims file, examined the Veteran, and considered his assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome, and the benefit-of-the-doubt rule is not for application.  

4.  Entitlement to service connection for rash of the wrists, forearms, and chest on a direct basis and as due to an undiagnosed illness. 

The Veteran is seeking entitlement to service connection for rash of the wrists, forearms, and chest as a result of his active duty service, to include as due to an undiagnosed illness from his service in the Persian Gulf region.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a rash or skin disease of the wrists, forearms, or chest. 

In September 2003, the Veteran underwent a VA Persian Gulf examination.  The Veteran reported a skin rash since 1998.  Upon examination, the Veteran was noted as having a chronic recurrent skin rash. 

In December 2003, the Veteran underwent a VA examination.  It was noted that the Veteran has no local symptoms from his rash.  Upon examination, the Veteran's diagnoses were noted to include nummular eczema; and no undiagnosed illness. 

In a January 2004 VA addendum, it was noted that the skin rash began in 1992 on the Veteran's wrists, spreading gradually to his forearms, later onto his chest and his thighs. 

The Veteran underwent a VA examination in April 2009.  The examiner reviewed the claims file.  At this examination, the Veteran related a rash on his wrists, forearms, chest wall, and the back, long in duration.  Upon examination, the Veteran was diagnosed with chronic dermatitis for both upper extremities, chest wall, and back.

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported that the rash began about 6 months after the Gulf War.  It initially was over the right wrist, then the chest, legs, and back.  Therefore, it has been constant and gradually progressive.  Upon examination, the Veteran was diagnosed with follicular mucinosis.  The examiner noted that follicular mucinosis is a disease of the pilosebaceous unit, presenting clinically as grouped follicular papules or plaques with associated hair loss.  It is caused by mucinous infiltration of tissues, and usually involving the scalp, face, and neck.  It may be primary (idiopathic) or secondary to mycosis fungoides or reticulosis.  Biopsies have not found mycosis fungoides, no lymphoma either.  Therefore, the Veteran's follicular mucinosis is idiopathic, that is not secondary to any other disease and by the same token not secondary to undiagnosed illness. 

In April 2011, a VA medical opinion was provided upon review of the claims file by the same examiner who conducted the October 2009 VA examination.  This opinion noted that follicular mucinosis is a disease of the pilosebaceous unit, presenting clinically as grouped follicular papules or plaques with associated hair loss.  It was caused by mucinous infiltration of tissues, and usually involving the scalp, face, and neck.  It may be primary (idiopathic) or secondary to mycosis fungoides or reticulosis.  Biopsies have not found mycosis fungoides, no lymphoma either.  Therefore, the Veteran's follicular mucinosis is idiopathic that is not related to service. 

In a January 1999 private medical record from Scott & White, the Veteran was noted as having probable contact dermatitis, which could also be eczematous, although, he has never had a history of this in the past.  In a March 1999 record from this facility, the Veteran was noted as having probably folliculitis and, in April 1999, he was noted as having a rash of unknown etiology.  In a July 2002 private treatment record from Killeen Clinic, the Veteran was noted as having eczema.  In a July 2003 private medical record from Metroplex Hospital, the Veteran denied having any skin rashes.  In a December 2004 VA treatment record, the Veteran was noted as developing erythema and scaling dorsal right wrist 12 years ago, 6-12 months after returning from the first Gulf War.  The Veteran was diagnosed with lesions of the arms and chest.  In a November 2006 VA treatment record, the Veteran's skin was noted as normal.  In a December 2006 VA treatment record, the Veteran reported a rash on his forearms that is consistently present since return from the Gulf War in 1992.  

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the Veteran was diagnosed at the October 2009 VA examination with follicular mucinosis.  Therefore, as the Veteran has been noted as having a diagnosed skin disability, service connection for a rash of the wrists, forearms, and chest as due to an undiagnosed illness cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.  

With regard to granting service connection on a direct basis, there is no medical evidence of record indicating that the Veteran has a rash of the wrists, forearms, and chest that was caused or aggravated by his active duty service.  Moreover, the most recent medical opinion of record on the matter specifically reflects that the Veteran's follicular mucinosis is idiopathic that is not related to service.  The claims file contains no medical opinions to the contrary.

The Board once again acknowledges the Veteran's contention that he has a rash of the wrists, forearms, and chest as a result of his active duty service.  However, the record reflects that the Veteran initially reported in 2003 that his skin rash began in 1998, and he later reported in 2004 and 2009 that it began in service.  Given these inconsistencies, the Board finds the Veteran's assertions regarding his history unreliable and of no probative value.  Consequently, the Board places more probative weight on the October 2009 and April 2011 opinions of the VA medical professional, who reviewed the claims file, examined the Veteran, and considered his assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a rash of the wrists, forearms, and chest, and the benefit-of-the-doubt rule is not for application.  

5.  Entitlement to service connection for headaches on a direct basis and as due to an undiagnosed illness.

The Veteran is seeking entitlement to service connection for headaches as a result of his active duty service, to include as due to an undiagnosed illness from his service in the Persian Gulf region.

A review of the service treatment record reveals that the Veteran had a head injury in August 1985.  He was hit in the head with a hammer and was noted as having a superficial abrasion to the forehead.  In an April 1987 service treatment record, the Veteran complained of a mild headache. 

In September 2003, the Veteran underwent a VA Persian Gulf examination.  The Veteran reported headaches since 1993.  Upon examination, the Veteran was noted as having headaches. 

In December 2003, the Veteran underwent a VA examination.  The Veteran reported that he had "normal type" headaches like everybody else when he was in the military.  They were very isolated, once in awhile, triggered by stress but 2 years ago they increased in intensity.  Upon examination, the Veteran's diagnoses were noted to include tension headaches; and no undiagnosed illness. 

The Veteran underwent a VA examination in April 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported headaches on a constant basis.  Upon examination, the Veteran was diagnosed with chronic headaches.  

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported that he has had little headaches for many years after the Gulf War.  He developed migraine type headaches 5 years ago.  The headaches are constant and every day, except when he is asleep at night.  Upon examination, the Veteran was diagnosed with migraine/tension headaches.  The examiner noted that the Veteran's headaches are a combination of migraine and tension headaches, idiopathic and secondary to underlying dysthymia and anxiety retrospectively.  There is no undiagnosed illness.  

In April 2011, a VA medical opinion was provided upon review of the claims file by the same examiner who conducted the October 2009 VA examination.  This opinion indicated that the Veteran's headaches are secondary to underlying anxiety with depression as well as poor sleep secondary to severe sleep apnea.  This symptom is supposed to improve should he use his C-PAP machine and his underlying mood disorder treated and stable.  The physician noted that there is no undiagnosed disease and it is not related to service.  The physician noted that the diagnosis as being mixed headaches, tension and secondary to disturbed sleep (OSA, anxiety).

In an April 2007 VA treatment record, the Veteran was noted as presenting with a migraine and reported that he started having headaches after a sledgehammer hit him in the head, no loss of consciousness. 

With regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the Veteran was diagnosed at the October 2009 VA examination with diagnosed with migraine/tension headaches.  The examiner noted that the Veteran's headaches are a combination of migraine and tension headaches, idiopathic and secondary to underlying dysthymia and anxiety retrospectively.  Therefore, as the Veteran has been noted as having a diagnosed migraine/tension headache disability which is not due to an undiagnosed illness but is secondary to underlying dysthymia and anxiety, service connection for headaches as due to an undiagnosed illness cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

With regard to granting service connection on a direct basis, there is no medical evidence of record indicating that the Veteran has a headache disability that was caused or aggravated by his active duty service.  Moreover, the most recent medical opinion of record on the matter specifically determined that the Veteran's headaches are secondary to underlying anxiety with depression as well as poor sleep secondary to severe sleep apnea.  The physician noted that there is no undiagnosed disease and it is not related to service but is noted as being secondary to disturbed sleep.  Therefore, as there is no medical evidence linking a current diagnosis of a headaches to service, this claim must be denied on a direct basis.

The Board acknowledges the Veteran's contention that he has headaches as a result of his active duty service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  However, while the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the October 2009 and April 2011 opinions of the VA medical professional, who reviewed the claims file, examined the Veteran, and considered his assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches, and the benefit-of-the-doubt rule is not for application.  

6.  Entitlement to a 10 percent evaluation based upon multiple noncompensable evaluations.

The Veteran is also seeking a 10 percent evaluation for his multiple service-connected disabilities under the provisions of 38 C.F.R. § 3.324 (2011). 

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities that are of such character as to clearly interfere with normal employability, but are not found to be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent evaluation, but not in combination with any other rating.  38 C.F.R. § 3.324.  (2011). 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993). 

The Board notes that service connection is currently in effect, with noncompensable evaluations assigned, for hemorrhoids and tinea pedis of the left foot. 

The Veteran has submitted no evidence whatsoever showing that his service-connected disabilities, alone or in concert, interfere with his employability.  He has not complained of any significant functional disability due to any of his service-connected disabilities.  

In a December 2003 VA examination report, it was noted that the Veteran's tiredness does not affect his usual occupation or daily activity, he just does not do it because he is not really interested in those anymore.  It was also noted that the Veteran had a very large hemorrhoidal skin tag of which he was unaware.  In a January 2004 addendum, the Veteran reported that his hemorrhoids got worse for many years until recently when he was started on a medicine for dizziness which caused him to have dryness and constipation.  Every time he takes the pill, his hemorrhoids gets swollen and hurt.  He denied bleeding, leakage, or loss of anal sphincter tone.  In a February 2005 VA examination report, the Veteran reported recurrent athlete's feet involving the left foot each summer requiring treatment during the summer months and was diagnosed with tinea pedis, in remission.  In an April 2009 VA examination report, it was noted that the Veteran has been working since his discharge from service in the sheriff's office.  In an October 2009 VA examination, the Veteran reported that, most of the time, he feels like he wants to do nothing.  He does not enjoy some tasks like mowing but he has to do them.  He does not have a choice.  He does not feel more tired after mowing, but he just does not feel like doing things.  

Upon review of the claims file, the Board finds that the evidence does not show that the Veteran's service-connected disabilities cause any notable functional limitation which would clearly interfere with normal employment or have had any measurable negative effect on his employability during the appeal period.  Therefore, the Veteran is not entitled to a compensable evaluation under 38 U.S.C.A. § 3.324, and the claim for that benefit must be denied. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.


ORDER

Entitlement to service connection for atypical chest pain on a direct basis and as due to an undiagnosed illness is denied. 

Entitlement to service connection for arthralgia of the joints on the left on a direct basis and as due to an undiagnosed illness is denied. 

Entitlement to service connection for chronic fatigue syndrome on a direct basis and as due to an undiagnosed illness is denied. 

Entitlement to service connection for rash of the wrists, forearms, and chest on a direct basis and as due to an undiagnosed illness is denied. 

Entitlement to service connection for headaches on a direct basis and as due to an undiagnosed illness is denied. 

Entitlement to a 10 percent evaluation based upon multiple noncompensable evaluations is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


